DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
Claim Status
3.  The amendment, filed 12/21/20, has been entered. 

4.  Claims 1, 7, 8, 13, 15, 17, 24, 26, 35, 44, 51 and 109-110 are pending and under consideration. Claims 2-6, 9-12, 14, 16, 18-23, 25, 27-34, 36-43, 45-50, and 52-108 are cancelled. Claims 109-110 are newly added. Claim 1 is amended.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 12/21/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 09/21/20:
The rejection of claims 1, 7-8, 13, 17, 24, 26, 35, 44, 51, and 107-108 under 35 U.S.C. 103 as being unpatentable over Nash 2015 (Bachelor's thesis, Harvard College), found on page 4, at paragraph 9, is withdrawn in light of Applicant’s amendments thereto; i.e., requiring the hydrogel to comprise a surfactant.
The rejection of claims 1, 7-8, 13, 15, 17, 24, 26, 35, 44, 51 and 107-108 under 35 U.S.C. 103 as being unpatentable over Hauser et al. 2015 (WO 2015/080671) in view of Nash 2015 (Bachelor's thesis, Harvard College), found on page 11, at paragraph 12, is withdrawn in light of Applicant’s amendments thereto; i.e., requiring the hydrogel to comprise a surfactant.
The rejection of claims Claim 1, 7, 13, 15, 17, 24, 26, 35, 44, 51, and 107-108 on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 9,815,871, as evidenced by Lieleg et al. 2011 (Trends in Cell Biology 21(9): 543-551), found on page 23 at paragraph 18, is withdrawn in light of Applicant’s amendments thereto, i.e., requiring the hydrogel to comprise a surfactant.

Allowable Subject Matter
7.  Claims 1, 7, 8, 13, 15, 17, 24, 26, 35, 44, 51 and 109-110 are allowed.

8.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a biologic hydrogel comprising at least 3% (w/w) curli fiber and a surfactant.
.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 10, 2021